Citation Nr: 1754928	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-21 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul Pension Management Center


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971, and died on November [REDACTED], 2014.  The record reflects that the Veteran served in the Republic of Vietnam from June 1970 to May 1971.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision issued by the Department of Veterans Affairs (VA) St. Paul Pension Management Center (AOJ) in St. Paul, Minnesota.  In that decision, the AOJ denied service connection for the cause of the Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to make reasonable efforts to provide assistance to a claimant.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  This includes obtaining a medical opinion unless there is no reasonable possibility that such assistance would aid in substantiating the claim. 38 U.S.C. § 5103(a), (d).  Here, the appellant claims that the Veteran was exposed to herbicide agents during service in Vietnam, which caused his fatal acute myelogenous leukemia contributed by pneumonia.  She has submitted an article regarding the various types of leukemia to show how similar each type of leukemia is to the other.  The VA has conceded the Veteran's exposure to herbicide agents as his DD Form 214 which shows that he served in-country in the Republic of Vietnam from June 1970 to May 1971.  However, no VA opinion has been obtained concerning whether the Veteran's causes of death are directly related to herbicide exposure in connection with the claim on appeal.  The evidence of record is insufficient to decide the material issues of fact of the claimed service connection for the cause of the Veteran's death.  In light of the evidence submitted, the Board finds that a VA opinion must be obtained in order to properly adjudicate this appeal.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the appellant.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request the appellant submit an authorization for release for any medical records for the Veteran, to include from the South Austin Hospital.  For all records authorized for release, if the records are not located, the attempts to locate those records should be documented in the file.  If any records requested are not ultimately obtained, notify the appellant pursuant to 38 C.F.R. § 
3.159(e) (2017).  The appellant must then be given an opportunity to respond.

2. Obtain any and all outstanding VA treatment records, including VA treatment records available dated from December 2013 until November 2014 regarding the Veterans diagnosis with leukemia and contributing pneumonia.

3. Once the above actions have been completed, obtain a VA medical opinion from an appropriate physician regarding the etiology of the conditions listed on the Veteran's death certificate.  The examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's listed causes of death, including acute myelogenous leukemia contributed by pneumonia, were caused by the Veteran's active service to include in-service exposure to herbicide agents?

Review of the entire claim file is required; however, attention is invited to VA and private treatment records from December 2013 to November 2014 reflecting the Veteran's diagnosis and treatment for leukemia and contributing pneumonia.

A detailed rationale should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the reason for the same should be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  If upon completion of the above actions, the issue remain denied, the case should be returned to the Board after compliance with appellate procedures.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

